Name: Commission Regulation (EEC) No 660/81 of 13 March 1981 amending Regulation (EEC) No 545/81 of 27 February 1981 on some food-aid action
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 69/ 12 Official Journal of the European Communities 14. 3 . 81 COMMISSION REGULATION (EEC) No 660/81 of 13 March 1981 amending Regulation (EEC) No 545/81 of 27 February 1981 on some food-aid action tender annexed to the said Regulation should be corrected ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organiza ­ tion of the market in cereals ('), as last amended by the Act of Accession of Greece (2), and in particular Article 28 thereof, Having regard to Council Regulation (EEC) No 2750/75 of 29 October 1975 fixing criteria for the mobilization of cereals intended as food aid (3), and in particular Article 6 thereof, Whereas Commission Regulation (EEC) No 545/81 of 27 February 1981 (4) has opened an invitation to tender for the supply of cereals as food aid ; whereas certain errors made in the notices of invitation to HAS ADOPTED THIS REGULATION : Article 1 The Annexes to Regulation (EEC) No 545/81 are hereby replaced by the Annexes to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 March 1981 . For the Commission Poul DALSAGER Member of the Commission (&gt;) OJ No L 281 , 1 . 11 . 1975, p . 1 . (2) OJ No L 291 , 19 . 11 . 1979, p . 17. (3) OJ No L 281 , 1 . 11 . 1975, p . 89 . (4) OJ No L 56, 3 . 3 . 1981 , p . 8 . 14. 3 . 81 Official Journal of the European Communities No L 69/ 13 ANNEX I 1 . Programme : 1980 2. Recipient : World Food Programme 3 . Place or country of destination : The People s Democratic Republic of Yemen 4. Product to be mobilized : common wheat 5 . Total quantity : 5 000 tonnes 6 . Number of lots : two  lot 1 : 3 000 tonnes  lot 2 : 2 000 tonnes 7 . Intervention agency responsible for conducting the procedure : ONIC : Office National Interprofessionnel des CÃ ©rÃ ©ales, 21 , avenue Bosquet, Paris 7Ã ¨me, telex 270807 8 . Method of mobilizing the product : Intervention 9 . Characteristics of the goods : the common wheat must be of a fair and sound merchantable quality and correspond at least to the standard quality for which the reference price is fixed, except that the moisture content shall not exceed 1 5-5 % 10 . Packaging :  in bags (')  quality of the bags : new jute bags ; minimum weight 600 g  net weight of the bags : 50 kg  marking of the bags : letters at least 5 cm high 'Common wheat / Gift of the EEC / Action of WFP' and to be added in smaller letters :  for 3 000 tonnes : 'Yemen RDP / 2265 / ADEN  for 2 000 tonnes : 'Yemen RDP / 546 X / ADEN' 1 1 . Port of shipment : a Community port 12. Delivery stage : FOB 13 . Port of landing :  14. Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : 12 noon on 20 March 1981 16 . Shipment period : 1 to 30 April 1981 (lot 1 )  1 to 31 July 1981 (lot 2) 17. Security : 6 ECU per tonne. (') Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital R. No L 69/ 14 Official Journal of the European Communities 14. 3 . 81 ANNEXE II  ANHANG II  ALLEGATO II  BIJLAGE II  BILAG II  ANNEX II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II NumÃ ©ro du lot Port d'embarquement Tonnage Ã mettre en fob Nom et adresse du stockeur Lieu de stockage Nummer der Partie Verschiffungshafen Nach fob zu bringende Menge Name und Adresse des Lagerhalters Ort der Lagerhaltung Numero della partita Porto d'imbarco Tonnellaggio da mettere in fob Nome e indirizzo del detentore Luogo di accantonamento Nummer van de partij Haven van inlading Fob aan te leveren hoeveelheid Naam en adres van de entrepothouder Adres van de opslagplaats Partiets nummer Indskibningshavn MÃ ¦ngde til levering fob Lagerindehaverens navn og adresse Lagerplads Number of lot Port of shipment Tonnage fob Address of store Town at which stored 'Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Ã Ã ¹Ã ¼Ã ­Ã ½Ã ±Ã  Ã Ã ¿Ã Ã Ã Ã Ã µÃ Ã  Ã ¤Ã Ã ½Ã ¿Ã ¹ fob "Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¯ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã ­Ã ½Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Ã ¤Ã ÃÃ ¿Ã  Ã ¬ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã µÃ Ã  1 Port de la 3 000 t Ã tablissements Meunier CommunautÃ © 79 SauzÃ ©-Vaussais SauzÃ ©-Vaussais Hafen der 2 Gemeinschaft Porto della ComunitÃ Haven van de Gemeenschap FÃ ¦lleskabshavne Community port Ã Ã ¿Ã ¹Ã ½Ã ¿Ã Ã ¹Ã ºÃ Ã  Ã »Ã ¹Ã ¼Ã ­Ã ½Ã ±Ã  2 000 t Semebla Port de Blaye , boÃ ®te postale n0 9 33390 Blaye Blaye